
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 864
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2009
			Mr. Grayson submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating President Obama for winning
		  of the 2009 Nobel Peace Prize.
	
	
		Whereas the Norwegian Nobel Committee has decided to award
			 the Nobel Peace Prize for 2009 to President Barack Obama for his extraordinary
			 efforts to strengthen international diplomacy and cooperation between
			 peoples;
		Whereas the Norwegian Nobel Committee has attached special
			 importance to Obama's vision of and work for a world without nuclear weapons,
			 and his ability to create a new climate in international politics;
		Whereas the Norwegian Nobel Committee lauded the fact that
			 multilateral diplomacy that has regained a central position in the foreign
			 policy of the United States, with emphasis on the role that the United Nations
			 and other international institutions can play;
		Whereas the Norwegian Nobel Committee has espoused the
			 common view that dialogue and negotiations are preferred as instruments for
			 resolving even the most difficult international conflicts;
		Whereas the Norwegian Nobel Committee has recognized that
			 President Obama’s vision of a world free from nuclear arms has powerfully
			 stimulated disarmament and arms control negotiations;
		Whereas thanks to President Obama's initiative, the United
			 States is now playing a more constructive role in meeting the great climatic
			 challenges the world is confronting;
		Whereas the Norwegian Nobel Committee has proclaimed that
			 democracy and human rights are to be strengthened;
		Whereas the Norwegian Nobel Committee stated, “Only very
			 rarely has a person to the same extent as Obama captured the world's attention
			 and given its people hope for a better future. His diplomacy is founded in the
			 concept that those who are to lead the world must do so on the basis of values
			 and attitudes that are shared by the majority of the world's
			 population”;
		Whereas the Norwegian Nobel Committee stated that for 108
			 years it has sought to stimulate precisely that international policy and those
			 attitudes for which Obama is now the world's leading spokesman; and
		Whereas the Norwegian Nobel Committee endorsed Obama's
			 appeal that Now is the time for all of us to take our share of
			 responsibility for a global response to global challenges.: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 congratulates President Barack Hussein Obama for winning the 2009 Nobel Peace
			 Prize, on behalf of all the people of the United States.
		
